Citation Nr: 1038246	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  07-19 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for muscle 
contraction type headaches (hereinafter "headaches").  

2.  Entitlement to a total disability rating based on individual 
employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to August 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which continued a 10 percent disabling 
rating for muscle contraction type headaches.  

In an April 2009 rating decision, the RO implemented the 
increased 30 percent rating for headaches effective from June 7, 
2006.  As less than the maximum available evaluation was assigned 
and the Veteran has not withdrawn his appeal, the claim remains 
in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In October 2009, the Veteran testified at a videoconference 
hearing before the Board.  The Veteran also testified before a 
hearing officer at his local RO in August 2007.  Transcripts of 
these hearings are of record.

During the August 2007 hearing, the Veteran testified that he 
believed his service-connected headaches had resulted in an eye 
problem and psychiatric disorder.  The Agency of Original 
Jurisdiction (AOJ) has not adjudicated claims for service 
connection for an eye disability or psychiatric disorder 
secondary to service-connected headaches.  The Board therefore 
does not have jurisdiction over these claims and they are 
referred to the AOJ for appropriate action.  

The United States Court of Appeals for Veterans Claims (Court) 
has recently held that a request for TDIU, whether expressly 
raised by a veteran or reasonably raised by the record, is not a 
separate claim for benefits, but is rather part of the 
adjudication of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  A review of the record shows 
the Veteran has raised a claim for TDIU during the pendency of 
his appeal.  As such, it is considered part of his claim for 
benefits for his service-connected headache disorder.  Id at 454.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  For the period prior to April 29, 2009, the Veteran 
manifested intermittent headaches with characteristic prostrating 
attacks occurring on an average once a month.   

3.  For the period beginning April 29, 2009, the Veteran 
manifested very frequent headaches that were completely 
prostrating and prolonged and productive of severe economic 
inadaptability.


CONCLUSIONS OF LAW

1.  For the period prior to April 29, 2009, the scheduler 
criteria for a rating in excess of 30 percent for headaches have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§  4.3, 4.7, 4.124a, Diagnostic Code 8100 (2009).

2.  For the period beginning April 29, 2009, the scheduler 
criteria for a rating of 50 percent, but not higher, for 
headaches have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§  4.3, 4.7, 4.124a, Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	 Preliminary Matters: Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in a July 2006 letter.  The 
Veteran also received notice regarding the disability-rating and 
effective-date elements of the claim in the July 2006 letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and records of VA treatment.  
The Veteran testified at the October 2009 videoconference hearing 
before the Board that he had not undergone any private treatment 
for his headaches.  He submitted his most recent VA treatment 
records pertaining to his headaches in October 2009 along with a 
waiver of original consideration by the AOJ.  Thus, remand for 
consideration of the newly submitted evidence by the RO is not 
necessary.  38 C.F.R. § 20.1304(c).  The Veteran was provided a 
proper VA examination in response to his claim in November 2006.

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the claimant.  Thus, any such defect is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 
 

II.  Analysis

The Veteran contends that an increased rating is warranted as his 
headaches have resulted in an inability to work and are 
completely prostrating.  

Historically, service connection for headaches was granted in a 
February 1973 rating decision with an initial 10 percent 
evaluation assigned effective August 26, 1971.   In the February 
2007 rating decision on appeal, the RO continued the 10 percent 
evaluation.  In April 2009, the RO awarded the current 30 percent 
evaluation effective from June 7, 2006.  His claim remains in 
appellate status.  AB, supra.

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability 
ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  Where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give past 
medical reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  The relevant focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Veteran's current 30 percent evaluation for headaches was 
assigned under Diagnostic Code 8100 for rating migraines.  This 
diagnostic code provides a 30 percent evaluation for migraines 
with characteristic prostrating attacks occurring on an average 
once a month over the last several months, and a maximum 
scheduler evaluation of 50 percent for migraines with very 
frequent completely prostrating and prolonged attacks productive 
of severe economic inadaptability.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2009).

The Board has thoroughly reviewed all the evidence of record and 
after careful consideration, finds that  for the period prior to 
April 29, 2009, the Veteran's headaches most nearly approximated 
the currently assigned 30 percent rating under Diagnostic Code 
8100.  See 38 C.F.R. §§ 4.3, 4.7, 4.124a.  During this period, 
the Veteran's headaches were characterized by increasing 
frequency, but did not manifest as very frequent, completely 
prostrating and prolonged attacks productive of severe economic 
inadaptability.  

In this regard, VA outpatient treatment records dated in 2005 and 
most of 2006 were devoid of complaints of headaches.  A December 
2006 entry simply noted complaints of headaches secondary to eye 
strain.

The Veteran was afforded a November 2006 VA examination.  The 
Board notes the Veteran described his cycles of headaches 
sometimes occurring four to five times a week and being 
prostrating in nature making ordinary activity not possible; 
however, he also informed the examiner that headaches would then  
disappear for months at a time.  Further, the Veteran reported 
that he continued to work intermittently as a handyman.  

Similarly, during a January 2007 neurological consultation at the 
Newington VA Medical Center (VAMC), the Veteran stated that he 
sometimes went six months without experiencing a headache.  In 
June 2007 he reported only experiencing one headache per month 
lasting approximately two days.  

At the Veteran's next VAMC neurological examination in August 
2007, he reported a slight increase in the frequency of his 
headaches with symptoms occurring two to three times a month, 
though they only lasted a few hours or sometimes a day.  He was 
prescribed medication for his headaches.  During the neurological 
examination, the Veteran stated that he could not work while 
experiencing a headache, but during his August 2007 RO hearing 
testified that his headaches had only forced him to leave a 
worksite a few times.  The Board additionally notes there were no 
further complaints or treatment in VA clinical records for 
headaches for the remainder of 2007.

By January 2008, the Veteran reported to his VA physician that he 
had on average one headache a week, but that he continued to 
work.  In February 2008, he continued to work as a handyman.  
There were no focal neurological findings.

In September 2008, the Veteran was again examined by his VA 
neurologist and he reported that he had stopped working due to 
his headaches.  While the Veteran reported that he was no longer 
regularly employed, the VA neurologist characterized the 
Veteran's headaches as occurring only intermittently and were 
well-controlled with medication.  The Veteran reported 
experiencing headaches only once every two to three weeks.  
Further, an October 2008 VA clinical note shows the Veteran was 
still a handyman.  Finally, there were no further complaints or 
treatment for headaches until April 29, 2009, where a clear 
increase in severity of the headaches is shown. 

For the period prior to April 29, 2009, while the Veteran 
experienced a gradual increase in the frequency of his service-
connected headaches, he continued to work through most of this 
period.  Additionally, he testified that his headaches only 
occasionally impacted his employment.  Although he reported 
having stopped work in September 2008, there was some indication 
he performed handyman work in October 2008.  However, that aside, 
his headaches were characterized by the VA neurologist as only 
occurring intermittently and were well-controlled with 
medication.  

Thus, for the period prior to April 29, 2009, the evidence 
reveals the Veteran manifested only intermittent headaches that 
were not prolonged or productive of severe economic 
inadaptability.  His headaches during this period most nearly 
approximate migraines with characteristic prostrating attacks 
occurring on an average once a month and are contemplated by the 
currently assigned 30 percent evaluation.  38 C.F.R. § 4.7.  

The Board has considered whether there is any other schedular 
basis for granting a higher rating, but has found none.  In 
addition, the Board has considered the doctrine of reasonable 
doubt but has determined that it is not applicable to this period 
because the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

However, for the period beginning April 29, 2009, the Veteran's 
headaches have most nearly approximated the criteria associated 
with a maximum 50 percent rating under Diagnostic Code 8100.  
38 C.F.R. § 4.124a.  During an April 2009 primary care clinic 
visit at the VAMC, the Veteran was found to experience recurrent 
headaches almost three times a week.  He was forced to lie down 
in a dark room until the end of the headache and was currently 
living solely off his wife's income.  There were similar findings 
in June 2009.

The Veteran also testified in October 2009 that his headaches 
occurred up to 4 times  weekly, could last from four hours to an 
entire day, and were completely prostrating.  He was self-
employed, but was severely limited in his ability to work due to 
his headaches.  He could not drive at night due to headaches and 
was issued special glasses by the VA.  Therefore, for the period 
beginning April 29, 2009, and affording the Veteran all 
reasonable doubt, the evidence establishes the presence of very 
frequent completely prostrating and prolonged attacks productive 
of severe economic inadaptability.  38 C.F.R. §§  3.102, 4.124a.

Again, the Board has considered whether there is any other 
schedular basis for granting a higher rating, but has found none.  
In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The Court has set out a three-part test, 
based on the language of 38 C.F.R. § 3.321(b)(1), for determining 
whether a veteran is entitled to an extra-schedular rating: (1) 
the established schedular criteria must be inadequate to describe 
the severity and symptoms of the claimant's disability; (2) the 
case must present other indicia of an exceptional or unusual 
disability picture, such as marked interference with employment 
or frequent periods of hospitalization; and (3) the award of an 
extra-schedular disability rating must be in the interest of 
justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's headache disability.  The Veteran has manifested 
headaches that range from intermittent to very frequent and have, 
at worst, resulted in prolonged prostrating attacks that have 
restricted his ability to maintain self-employment.  These 
manifestations are contemplated in the rating criteria.  The 
rating criteria are therefore adequate to 


evaluate the Veteran's disability throughout the claims period 
and referral for consideration of extraschedular rating is not 
warranted.


ORDER

The Veteran's headaches warrant nor more than a 30 percent rating 
for the period prior to April 29, 2009, and a maximum 50 percent 
rating thereafter subject to the controlling regulations 
governing monetary awards.  


REMAND

As noted in the Introduction, the Veteran raised a claim for TDIU 
during the pendency of this appeal.  As such it is considered 
part of the claim for a higher rating for the service-connected 
headaches.  Rice, 22 Vet. App. at 454.

The record contains both lay and medical evidence that the 
Veteran's service-connected headaches may have impaired his 
employment.  While the Court has determined that a claim for TDIU 
is part of the Veteran's claim for an increased rating currently 
on appeal, the RO has not explicitly adjudicated the entitlement 
to TDIU.  The Veteran would be prejudiced if the Board were to 
decide this claim without prior adjudication by the RO.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).  

Therefore, this aspect of the Veteran's claim for compensation 
benefits should be addressed on remand.  That is, the AOJ should 
address whether TDIU is warranted either on a schedular or 
extraschedular basis.  With regard to whether TDIU is warranted 
on an extraschedular basis, the RO would have to refer the matter 
to the Director of Compensation and Pension.  38 C.F.R. 
§ 4.16(b).

As this matter is being remanded, the AOJ should take efforts to 
ensure that it provides the Veteran with notice that meets all 
due process requirements, including those addressed by recent 
cases from the Court.  

Accordingly, the case is REMANDED for the following action:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & Supp. 
2009) are fully complied with and 
satisfied, with respect to whether the 
Veteran is entitled to TDIU. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  After the notice above has been 
provided and after undertaking any other 
development deemed appropriate, to include 
ordering a VA examination, the RO should 
then adjudicate the claim for TDIU.  In 
addition, if the Veteran does not meet the 
schedular criteria for a grant of TDIU, the 
RO must determine whether the case should 
be referred to the Director of the VA 
Compensation and Pension Service for extra-
schedular consideration under 38 C.F.R. § 
4.16(b).  The Veteran should be notified of 
the decision and afforded the opportunity 
to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


